DETAILED ACTION
This is in response to the Amendment filed 1/29/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952).
Regarding Independent Claim 1, Dale teaches (Figures 1-5) a heatshield (200, 400, or 500) for installation within a gas turbine engine (120; see Figures 1-2), the heatshield (200, 400, or 500) comprising:
a metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) having a first end (male end 580), a second end (female end 570), a first side (210, 410, or 510), and a second side (220, 420, or 520), wherein the first side (210, 410, or 510) and the second side (220, 420, or 520) define parallel sides (see Figures 3B, 4A, and 5) extending from the first end (male end 580) to the second end (female end 570);
an engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) formed along the first side (210, 410, or 510) and arranged to engage (see Figures 3A and 4C) with a portion (at 34) of a case (30);
a shielding portion (annotated below; see Figures 3A and 4C) formed along the second side (220, 420, 520); and
a mid-body portion (annotated below) extending between the engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) and the shielding portion (annotated below; see Figures 3A and 4C) and has an arcuate shape in cross-section (see annotation below),
wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) is configured to form a hoop, split-ring structure (see Figure 5) with the first end (male end 580) attached to the second end (female end 570).
Dale does not teach wherein only a peak of the arcuate shape is configured to contact a portion of the case to which the metal body is installed.
Oxenknecht teaches (Figures 1-20) a heat shield structure (30) including an engagement portion  (68), a shielding portion (32), and a mid-body portion (50) extending between the engagement portion (68) and the shielding portion (32) and has an arcuate shape in cross-section (see Figure 2 and Paragraph 0041-0042), wherein only a peak (the peak shown schematically at 52 in Figure 2) of the arcuate shape (see Figure 2) is configured to contact (due to the mid-body portion being hemispherically shaped and extending to a height that is greater than any other height of the heat shield structure; see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale to include the mid-body portion having an arcuate shape in cross section, wherein only a peak of the arcuate shape is configured to contact a portion of the case to which the metal body is installed, as taught by Oxenknecht, in order to assist in isolating resonance and vibrations (see Paragraph 0043 of Oxenknecht).
It is noted that the term “split” is interpreted using Merriam-Webster’s dictionary definition “to divide into parts or portions”.
It is further noted that a simple substitution of one known element (in this case, the heat shield structure having the arcuate shape as taught by Dale) for another (in this case, the heat shield structure having the arcuate shape as taught by Oxenknecht) to obtain predictable results (in this case, to improve isolating resonance and vibrations) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    535
    1555
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1027
    1500
    media_image2.png
    Greyscale

Regarding Claim 2, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, 5) is formed from one of sheet metal and a nickel alloy (Paragraph 0032).
Regarding Claim 3, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the first end (male end 580) comprises at least one first locking element (see the protrusion shown in Figure 5 and described in Paragraph 0040) and the second end (female end 570) comprises at least one second locking element (see the void shown in Figure 5 and described in Paragraph 0040) configured to securely engage (see Paragraph 0040) with at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040).
Regarding Claim 4, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040) comprises a tab (at 580, see Figure 5) 
Regarding Claim 7, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) has a thickness of between 0.020 inches and about 0.040 inches (flange heat shield 200 may comprise a thickness of about 0.03 inches to 0.04 inches, see Paragraph 0034).
Regarding Independent Claim 8, Dale teaches (Figures 1-5) a gas turbine engine (120) comprising:
a combustor section (126) having a diffuser case (30) with a diffuser case flange (35);
a turbine section (128) arranged aft (see Figure 1) of the combustor section (126) along an engine central longitudinal axis (A’), the turbine section (128) having a turbine case (20) with a turbine case flange (25);
a connection (at 15) wherein the diffuser case flange (35) is connected to the turbine case flange (25); and
a heatshield (200, 400, or 500) installed to the diffuser case (30), the heatshield (200, 400, or 500) comprising:
a metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) having a first end (male end 580), a second end (female end 570), a first side (210, 410, or 510), and a second side (220, 420, or 520), wherein the first side (210, 410, or 510) and the second side (220, 420, or 520) define parallel sides (see Figures 3B, 4A, and 5) extending from the first end (male end 580) to the second end (female end 570);
an engagement portion (at 214 or 414, annotated above; see Figures 3A and 4C) formed along the first side (210, 410, or 510) and arranged to engage (see Figures 3A and 4C) with a portion (at 34) of the diffuser case (30);
a shielding portion (annotated above; see Figures 3A and 4C) formed along the second side (220, 420, 520) and positioned radially inward (see Figure 3A and 4C) from the connection (at 15); and

wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) is configured to form a hoop, a split-ring structure (see Figure 5) with the first end (male end 580) attached to the second end (female end 570).
Dale does not teach wherein only a peak of the arcuate shape is configured to contact a portion of the diffuser case at a contact region.
Oxenknecht teaches (Figures 1-20) a heat shield structure (30) including an engagement portion  (68), a shielding portion (32), and a mid-body portion (50) extending between the engagement portion (68) and the shielding portion (32) and has an arcuate shape in cross-section (see Figure 2 and Paragraph 0041-0042), wherein only a peak (the peak shown schematically at 52 in Figure 2) of the arcuate shape (see Figure 2) is configured to contact (due to the mid-body portion being hemispherically shaped and extending to a height that is greater than any other height of the heat shield structure; see Figure 2) a portion of the diffuser case at a contact region (the diffuser case as taught by Dale, see annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale to include the mid-body portion having an arcuate shape in cross section, wherein only a peak of the arcuate shape is configured to contact a portion of the case to which the metal body is installed, as taught by Oxenknecht, in order to assist in isolating resonance and vibrations (see Paragraph 0043 of Oxenknecht).
It is noted that the term “split” is interpreted using Merriam-Webster’s dictionary definition “to divide into parts or portions”.
It is further noted that a simple substitution of one known element (in this case, the heat shield structure having the arcuate shape as taught by Dale) for another (in this case, the heat shield structure having the arcuate shape as taught by Oxenknecht) to obtain predictable results (in this case, to improve 
Regarding Claim 9, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, 5) is formed from one of sheet metal and a nickel alloy (Paragraph 0032).
Regarding Claim 10, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the first end (male end 580) comprises at least one first locking element (see the protrusion shown in Figure 5 and described in Paragraph 0040) and the second end (female end 570) comprises at least one second locking element (see the void shown in Figure 5 and described in Paragraph 0040) configured to securely engage (see Paragraph 0040) with at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040).
Regarding Claim 11, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040) comprises a tab (at 580, see Figure 5) and the at least one second locking element (the void shown in Figure 5 and described in Paragraph 0040) comprises a slot (at 570, see Figure 5) configured to receive a tab (at 580, see Figure 5).
Regarding Claim 14, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) has a thickness of between 0.020 inches and 0.040 inches (flange heat shield 200 may comprise a thickness of about 0.03 inches to about 0.04 inches, see Paragraph 0034).
Regarding Claim 15, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the diffuser case (30) include a case support (at 32, 34) configured to receive the engagement portion (at 214 or 414, annotated above; see Figures 3A and 4C) of the heatshield (200, 400, or 500).
Regarding Claim 16,
Regarding Claim 17, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the air gap (203) is aft of the contact region (see annotation above).
Regarding Claim 19, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a fastener (15) at the connection (see Figures 3A and 4C) to join the diffuser case flange (35) to the turbine case flange (25).
Regarding Claim 20, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a case extension (annotated above) attached to (see Figures 3A and 4C) the diffuser case (30), wherein the diffuser case flange (35) is part of the case extension (see annotation below).

    PNG
    media_image3.png
    526
    540
    media_image3.png
    Greyscale


Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952) as applied to claims 1, 3, 8, and 10 above, and further in view of Wirt (US 8,061,716).
Regarding Claim 5, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) a metal body (see Paragraph 0032) and that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Oxenknecht does not teach wherein the at least one first locking element comprises a dimple at the first end and the at least one second locking element comprises an indent at the second end configured to receive the dimple.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first locking element (26) having a dimple (at 32; see Figure 2B) at a first end (22) and a second locking element (28) having an indent (at 36; see Figure 2B) at the second end (24) configured to receive the dimple (at 32; see Figure 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include the locking joint of a ring-shaped body, wherein the locking joint includes a first locking element having a dimple at a first end and a second locking element  having an indent at the second end configured to receive the dimple, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 6,
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first end (22) having a portion (at 30) which overlaps (at portion 30) the second end (28) when formed as the hoop, split-ring structure (see Figures 1-2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include a locking joint of a ring-shaped body, wherein the locking joint includes a first end having a portion which overlaps the second end when formed as the hoop, split-ring structure, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 12, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) a metal body (see Paragraph 0032) and that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Oxenknecht does not teach wherein the at least one first locking element comprises a dimple at the first end and the at least one second locking element comprises an indent at the second end configured to receive the dimple.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first locking element (26) having a dimple (at 32; see Figure 2B) at a first end (22) and a second locking element (28) having an indent (at 36; see Figure 2B) at the second end (24) configured to receive the dimple (at 32; see Figure 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include the locking joint of a ring-shaped 
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 13, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Oxenknecht  does not teach wherein a portion of the first end overlaps with the second end when formed as the hoop, split-ring structure.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first end (22) having a portion (at 30) which overlaps (at portion 30) the second end (28) when formed as the hoop, split-ring structure (see Figures 1-2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include a locking joint of a ring-shaped body, wherein the locking joint includes a first end having a portion which overlaps the second end when formed as the hoop, split-ring structure, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952) as applied to claim 8 above, and further in view of Corsmeier (US 2018/0094813).
Regarding Claim 18, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a vane support (40). Dale in view of Oxenknecht does not teach that the vane support has a vane support flange, wherein the vane support flange is engaged between the diffuser case flange and the turbine case flange at the connection.
Corsmeier teaches (Figure 2) a support (124) extending from a vane (128), the support (124) having a flange (extending radially outward from 124; see Figure 2) engaged between the diffuser case flange (at the downstream end of 126; see Figure 2) and the turbine case flange (the flange downstream of the diffuser case flange; see Figure 2) at the connection (the unlabeled bolt connection between the three flanges; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include the vane support having a flange, wherein the flange is engaged between the diffuser case flange and the turbine case flange at the connection, as taught by Corsmeier, in order to attach the support to the outer casing (Paragraph 0042).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dakowski et al. (US 2009/0104026 – cited in the IDS filed 1/29/2021) appears to teach the heatshield of at least claims 1 and 8 in his Figure 3 (see element 54).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741